Peters, C. J.
The plaintiff sues the selectmen of Waterville for refusing to place his name on the list of voters in that town for the state election held in September, 1882.
The question arises as to the extent of the liability of selectmen for refusing to receive the vote of a qualified elector. And this mvolves the construction of the statute, in its application to the facts of the present case, which provides that " in no case shall any officer of a city, town or plantation incur any punishment or penalty, or be liable in damages by reason of his official *162acts or neglects, unless they are unreasonable, corrupt, or wilfully oppressive.” E. S., (1871) ch. 4, § 63. The case calls for our views as to what would be an unreasonable act or neglect. If the act be corrupt or oppressive, it would surely be unreasonable. An act may be unreasonable, and fall short of being either corrupt or oppressive. The fact that unreasonableness is the least in degree of the wrongs that maybe imputed to officers, supersedes the necessity of our troubling ourselves with the meaning of the other terms. If the defendants were not unreasonable in their action, no liability attaches.
The condition of the law applicable to such actions, as it stood before the statute above quoted was enacted, is instructive upon the question presented. The rule in England, and in most of the states in this country, has long been, that returning officers and inspectors of elections who are required to pass upon the qualification of voters, possess judicial functions in so doing, and are not liable to damages for rejecting a vote unless the rejection be malicious or wilful as well as wrongful. English judicial opinion at first inclined the other way, but after memorable contests over the question, such came to be the settled law of that country. Almost all the courts in this country have acted upon the same rule. Cool. Con. Lim. *617. See remarks of Shaw, Ch. J., in Blanchard v. Stearns, 5 Met. p. 300.
This doctrine, however, has its difficulties and dangers. Courts have always appreciated the fact that there are potential arguments both for and against it. The Massachusetts court, before the separation of Maine from that commonwealth, with some degree of hesitation, adopted the contrary doctrine, holding-selectmen liable who merely reject a vote wrongfully. Lincoln v. Hapgood, 11 Mass. 350. That court, however, has refused to apply the principle in analogous cases; thereby making- the application of the rule exceptional upon grounds of public policy. Spear v. Cummings, 23 Pick. 224. In Capen v. Foster, 12 Pick. 485, Shaw, Ch. J., said: "It has been regarded as a question of doubt and difficulty, whether, upon strict principle, a public officer who acts honestly and according to the best of his judgment, in the discharge of his duty, and who through such *163honest mistake and error of judgment, denies to a citizen Ms-right of voting, shouM be answerable in an action for damages.”
Our own court recognized the earlier Massachusetts cases as; binding on it, and applied the principle in several cases. Lord v. Chamberlain, 2 Maine, 67; Jones v. Cary, 6 Maine, 448; Osgood v. Bradley, 7 Maine, 411. But refused to apply the-principle in analogous cases. Donahoe v. Richards, 38 Maine, 376, 379. The case of Osgood v. Bradley, supra, excited a. good deal of attention, and, immediately after its announcement,, the present statute, before quoted, was passed, having been first enacted in 1831.
A good deal of embarrassment has been felt by the country generally respecting the increasing difficulties standing in the way of a fair and honest administration of the duties of returning boards, and quite a number of the states have endeavored to correct abuses by statutory enactments. Of the act of Maine we have spoken. Massachusetts legislated upon the subject, and now requires the voter to present to the selectmen sufficient evidence-of his right to vote. Mass. Gen. St. ch. 7, § 10. Bhode Island, passed a similar statute. In Massachusetts the officers are still liable for refusing a vote when it is tendered with sufficient accompanying evidence. Blanchard v. Stearns, 5 Met. 298. While in Bhode Island the court holds that the selectmen act in. a judicial capacity in deciding whether the evidence is sufficient or not, and are liable only for a corrupt or malicious decision. Keenan v. Cook, 12 R. I. 52. In New York, (and also in other-states) the present scheme is to reduce the judicial function of.‘ officers, and confide more in the judgment and conscience of the-voter. The person desiring to vote there, has the right to do so-upon maldng affirmative answers, upon oath, to certain interrogatories propounded to him,— the law imposing severe penalties for false answers. Goetcheus v. Matthewson, 61 N. Y. 420.
What then, in view of the history of this question, and of the difficulties and embarrassments that beset it, may be considered, generally speaking, an unreasonable act of selectmen in refusing to receive the vote of a person qualified to vote. The officers must act honestly and reasonably. If their action be such as *164¡-sensible and impartial men generally would approve, they would mo doubt be justified. But cases may occur of so close and doubtful a character, either upon the law or fact, that even ¡reasonable and impartial men would be likely to differ in their judgments upon the question. Occasionally there are contentions that could be decided either way, and the decision not be ¡unreasonable. We think the selectmen would not be liable to an action for their refusal to receive a vote, if the question presented to them be so doubtful that reasonable and competent men, unaffected by bias or prejudice, might naturally differ in their views upon it; if the question be such that there is room for two honest and apparently reasonable conclusions to be reached. There would be no justice, under our statute, in holding selectmen to absolute legal and technical accuracy in all •things. The very object of the statute was to change such a -rule. The statute implies that mistakes may be made, but •excuses them unless unreasonably made. The liability for error ‘is not absolute but conditional. The presumption of correctness 'is with the officer. The more doubtful the case, the stonger the •presumption. Says Shaw, Ch. J., in Blanchard v. Stearns, supra, "It is a presumption entitled to greater consideration in doubtful cases of domicil, where very competent judges might well think differently in regard to the preponderance of the evidence, and very honestly come to opposite conclusions, upon the same statement of facts.”
'This view of the controversy requires that town officers shall be accountable for intelligence enough to be able to perform the 'official services required of them at least ordinarily well. Ignorance cannot excuse them. It is not altogether whether their acts are reasonable in their own estimation, but whether reasonable in fact. Men may act unreasonably and not know it. If they knew their acts were unreasonable, they would be acting corruptly or maliciously. When a person accepts a town office, he vouches for his competency to perform its duties.
Another question is to be considered, and that is, under what circumstances does a student at a seminary of learning acquire a voting residence in the place where such seminary is situated.
*165The constitutional interdiction is in these terms : "The residence of a student at any seminary of learning shall not entitle him to the right of suffrage in the town where such seminary is situated.” It is clear enough that residing in a place merely as a student does not confer the franchise. Still a student may obtain a voting residence, if other conditions exist sufficient to create it. Bodily presence in a place coupled with an intention to make such place a home will establish a domicil or residence. But the intention to remain only so long as a student, or only because a student, is not sufficient. The intention must be, not to make the place a home temporarily, not a mere student’s home, a home while a student, but to make an actual, real, permanent home there ; such a real and permanent home there as he-might have elsewhere. The intention must not be conditioned upon or limited to the duration of the academical course. To constitute a permanent residence, the intention must be to remain for an indefinite period, regardless of the length of time the student expects to remain at the college. He gets no residence because a student, but being a student does not prevent his getting a residence otherwise.
The presumption is against a student’s right to vote, if he comes to college from out of town. Calling it his residence, does not make it so. He may have no right to so regard it. Believing the place to be his home is not enough. There may be no foundation for the belief. Swearing that it is his home must not be regarded as sufficient, if the facts are averse to it. Deception or misconstruction should not be encouraged. The constitutional provision should be respected. '
Each case must depend largely upon its peculiar facts. The question is not always of easy solution. One difficulty is this, that all the visible facts may be apparently consistent with either theory, — that of a temporary or a permanent home. The Massachusetts court, in a discussion of the question (5 Met. 589), presents such descriptions of fact as might be of aeon-trolling weight upon the two sides of the question, very clearly,, in the following remarks : "If the student has a father living;, if he still remains a member of his father’s family; if he returns *166to pass his vacations; if he is maintained and supported by his father; these are strong circumstances repelling the presumption of a change of domicil. So, if he have no father living; if he have a dwelling house of his own; or real estate of which he retains the occupation ; if he have a mother or other connections, with whom he has been before accustomed to reside, and to whose family he returns in vacations; if he describes himself of such place, and otherwise manifests his intent to continue his domicil there; these are all circumstances to prove that his domicil is not changed.
"But if, having a father or mothér, they should remove to the town where the college is situated, and he should still remain a member of the family of the parent; or if, having no parent, or being separated from his father’s family, not being maintained or supported by him j or, if he has a family of his own, and removes with them to such town; or by purchase or lease takes up his permanent abode there, without intending to return to his former domicil; if he depend on his own property, income or industry for support; these are circumstances, more or less conclusive, to show a change of domicil, and the acquisition of a domicil in the town where the. college is situated!” The cases generally are of the same tenor. Vanderpæl v. O'Hanlon, 53 Iowa, 246 ; Fry's Election Case, 71 Penn. St. 302.
The facts of the case are quite beyond dispute. They were ■urgently presented to the defendants. There was no reason to •deny or disbelieve them.
The plaintiff was thirty-two years old; left his father’s home :in Patten, in this state, when nineteen ; never afterwards received ;parental support or was under parental control; visited home .afterwards, only occasionally and briefly; his father’s home was, soon after his leaving, changed from Patten to other places; at the age of nineteen he was in business for himself in Foxboro, [Massachusetts; after coming of age ho was taxed and voted for ?several years in that place ; in 1875, at the age of twenty-four, lie entered a classical school at Waterville, and in 1878 entered college there, graduating- in 1882; in 1879 he formed the ¡purpose of making Waterville his home for an indefinite period *167of time, and was taxed and voted there from that date until 1882, when, against his protest, his name was by the defendants omitted from the lists; he has ever since claimed and regarded Waterville as his home, a friend’s house being open to Mm when there, though possessing no property there of consequence, and entering a theological institution in Newton, Massachusetts, in 1882, where he has since remained as a student.
We think a man in such a situation should have had in 1882 the privilege and ability of possessing a domicil somewhere, and it could not easily be in any place unless in Waterville. To deprive Mm of his right to vote under such circumstances was not reasonable. That the' town officers acted honestly we are not inclined to doubt. That they committed a mistake — at least an unintentional wrong — we feel convinced.
We do not, however, concur with the plaintiff that the damages should be either exemplary or severe. We think the wisest and most just conclusion, in view of all the circumstances,, will be’to accord to the plaintiff no greater damages than sufficient to carry the costs. In Lincoln v. Hapgood, supra, it is said: " The court would determine that a sum, comparatively not large, would be excessive damages in a case, where no fault but ignorance or mistake, was imputable to the selectmen.”

Judgment for plaintiff for ‡25 damages.

Barrows, Danforth, Virgin and Symonds, JJ., concurred. Libbey, J., did not sit, having been of counsel.